Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to communication filed on 8/19/2021. Currently claims 11, and 17-29 are pending in the application.

ELECTION / RESTRICTION


Applicant's election of Group I, claim 11, and newly added claims 17-29, drawn to a product, without traverse, in the reply filed on 8/19/2021 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 11 is rejected under 35 U.S.C.103 as being obvious over Filiz et al. (Filiz S., Xie L., Weiss L.E., Ozdoganlar O.B.: Micromilling of Microbarbs for Medical Implants. Int J Mach Tools Manuf. 2008; 48 (3-4): pg. 459-472), hereafter, referred to as “Filiz”, in view of Chiou et al. (US Patent Application Publication No. 2008/0009763 A1), hereafter, referred to as “Chiou”, in view of Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), hereafter referred to as “Lee”.

Regarding claim 11, Filliz teaches in Fig 3d a microbarb array (equivalent to microneedle array of the instant application). Filiz teaches the use of mechanical micromilling process for fabrication of micro-scale piercing element (microbarbs, equivalent to microneedles) from biocompatible materials. Filiz teaches the steps of microbarbs (microneedle array) fabrication in Fig. 3 through the steps (a through d) using a mechanical micromilling tool. Filiz demonstrates microbarbs (microneedles) from variety of materials including biocompatible material, non-biodegradable material, bioresorable material (polylactic acid, PLA) and fibrin based plastics. 

But Filiz is silent on micromilling to a shape of microneedle where the base portion and plurality of microneedles extending from the base portion.  However, Chiou teaches in Fig. 4 a microneedle wherein the microneedle tapers to a point on the top (away from the base) above the middle intermediate section, and also tapers to a smaller cross-section below the intermediate section (towards the base) for the purpose of providing structure that is self-stabilizing within the skin (para. [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to substitute the microbarb shape with a microneedle shape that tapers to a point at the first end, where the base portion and plurality of microneedles extending from the base portion (as taught by Chiou) (KSR Rationale B, MPEP 2143) for the purpose of providing a structure that is self-stabilizing within the skin (para. [0025]). Since both the reference deal with microneedles (microbarbs), one would have reasonable expectation of success from the combination. 

But Filiz and Chiou are also silent on using a plurality of layers, and at least one layer having a bioactive material in it, as the starting solid material.  However, Lee teaches a dissolving microneedle, that it-self has the drug or vaccine along with other biocompatible filler material, and said microneedle is made by mold casting process with plurality of layers in the material. Lee also teaches the formation of a sheet of material with plurality of layers by teaching the presence of a first layer in the microneedle which is the backing layer or the base layer that contain only hydrogel (and not any drug or vaccine or any bioactive component); and another second layer, that possess a drug or vaccine (layer of hydrogel mixed with drug or 

The applicants claim defines a product in terms of the process by which the product is made, but the claim as a whole is directed to a product. Such a claim lacks patentability if a prior art product, even if made by an undisclosed process, appears to be inherently same as, or indistinguishable from, the claimed invention. Where a claim defines a product in terms of the process by which the product is made, the claim should be construed as a claim to the product per se that possesses the characteristics derived from the manufacturing process in the stated claim.  Therefore, the patentability of a product defined by a product-by-process claim does not depend on the method of production.  A product is not rendered patentable merely by the fact that it is produced by means of a new process, such that the product in such a claim is the same as, or obvious from, a product described in an item of prior art was made by a different process.


Claims 17, 19-20, and 23-27 is rejected under 35 U.S.C.103 as being obvious over Chiou et al. (US Patent Application Publication No. 2008/0009763 A1), in view of Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124).

Regarding claim 17, Chiou teaches a microprobe array (equivalent to microneedle of the instant application) (abstract), and teaches in Fig. 4, the microneedle wherein the microneedle tapers to a point on the top (away from the base) above the middle intermediate section, and also tapers to a smaller cross-section below the intermediate section (towards the base) for the purpose of providing structure that is self-stabilizing within the skin (para. [0025]). Therefore, Chiou teaches an array of microneedles having a base portion, and the plurality of microneedles extend from the base portion. Fig. 4 also teaches that the microneedle is being pre-formed to have a pillar-shape. Chiou also teaches that a molding process is used for manufacturing the microneedles (para. [0046]).

But Chiou is silent on the microneedle array being dissolvable.  However, Lee teaches a dissolving microneedle, that it-self has the drug or vaccine along with other biocompatible filler material, and said microneedle is made by mold casting process with plurality of layers in the material. Lee also teaches the formation of a sheet of material with plurality of layers by teaching the presence of a first layer in the microneedle which is the backing layer or the base layer that contain only hydrogel (and not any drug or vaccine or any bioactive component); and another second layer, that possess a drug or vaccine (layer of hydrogel mixed with drug or 

Regarding claims 19-20, Lee teaches that both the layers have hydrogel of carboxymethylcellulose (CMC) (pg. 2-3, 2.1.2 Preparation of microneedle matrix and 2.1.3. Casting), which is dissoluble and a biocompatible material.

Regarding claims 23-24, Lee teaches in Fig. 3(d) that the dissolvable microneedle array is configured for delivery of biologically active molecules to human skin wherein the delivery of biologically active molecules to human skin comprises penetrating the stratum corneum (SC in the figure) to deliver the biologically active molecules to the viable epidermis (VE in the figure, equivalent to epidermis) and/or dermis (D in the figure).

Regarding claims 25-27, Chiou and Lee together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion.  Lee also teaches that the pillar type microneedle comprises of generally polygonal, which is substantially rectangular and/or pyramidal in cross section in the base 

Claim 18 is rejected under 35 U.S.C.103 as being obvious over Chiou et al. (US Patent Application Publication No. 2008/0009763 A1), in view of Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), in view of Park et al. (US Patent Application Publication No. 2002/0082543 A1), hereafter, referred to as “Park”.  

Regarding claim 18, Chiou and Lee together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion.  But Chiou and Lee fail to explicitly teach that the microneedles also comprises of a fillet portion, the fillet portion being located at the area where respective microneedles contact the base portion. However, Park teaches in Fig. 4 the formation of multiple layers (material 1, material 2, material 3, and material 4) within the microneedle structure.  Park also teaches that the multiple layers in the microneedle will have drugs and/or matrices of different material (para. [0124]). Park further teaches in Fig. 10b the formation of fillet portion that is located at the area where the microneedle contacts the base portion of the microneedle.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Park, and combine the use of a known 

Claim 21 is rejected under 35 U.S.C.103 as being obvious over Chiou et al. (US Patent Application Publication No. 2008/0009763 A1), in view of Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), in view of Xu (US Patent Application Publication No. 2008/0214987 A1), hereafter, referred to as “Xu”.  

Regarding claim 21, Chiou and Lee together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion, and the microneedle having a bioactive component.  But Chiou and Lee fail to explicitly teach that the bioactive component comprises of chemotherapeutic agent.  However,
Xu teaches the use of microdevices (equivalent to microneedle) to be used for effective transdermal delivery of an agent or a combination of agents (para. [0026]).  Xu also teaches that the active agents or active substances that can be delivered using microdevices (microneedle) are therapeutic agents such as “Fluorouracil” (para. [0060]), which is also known as a chemotherapeutic agent.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Xu, 

Claims 22, and 28-29 are rejected under 35 U.S.C.103 as being obvious over Chiou et al.(US Patent Application Publication No. 2008/0009763 A1), in view of Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), in view of Tomono (US Patent Application Publication No. 2008/0208134 A1), hereafter, referred to as “Tomono”.  

Regarding claim 22, Chiou and Lee together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion, and the microneedle having a bioactive component.  But Chiou and Lee fail to explicitly teach that the top of the microneedle comprises of dye.  However, Morono teaches in Fig. 1 an array of microneedle that would be used for administering bioactive substances into a living body. Tomono also teaches to use of dye at least in the top portion by teaching the use of dye in the bioinsert substance for use in cosmetics (para. [0062]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Torono, and combine the use of dye, because that would allow the use in cosmetics application (KSR Rationale A, MPEP 2143). Since the references deal with microneedles, one would have reasonable expectation of success from the combination.

	Regarding claim 28-29, Tomono teaches in Fig. 5 that the exposed faces of the pyramid is flat and that the projecting portion can be half or more the entire length of the needle.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742